
	
		I
		111th CONGRESS
		2d Session
		H. R. 4480
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Community Services Block Grant Act to
		  authorize appropriations for national or regional instructional programs for
		  low-income youth.
	
	
		1.Short titleThis Act may be cited as the
			 National Youth Sports Program
			 Revitalization Act of 2010.
		2.Authorization of
			 appropriationsSection 682(g)
			 of the Community Services Block Grant Act (42 U.S.C. 9923(g)) is amended by
			 striking $15,000,000 and all that follows through
			 2003, and inserting $20,000,000 for each of the fiscal
			 years 2011 through 2021.
		
